The plaintiff brought suit to recover certain personal property which he caused to be seized under proceedings in claim and delivery. The defendant replevied. The jury found that the plaintiff is not the owner of the property, that its value at the time of seizure was $600, its present value $300, and that the plaintiff is indebted to the defendant in the sum of $300. It was adjudged that the plaintiff recover $600 with interest less $300 to be credited as of the time of trial and that the recovery in favor of the plaintiff, excepting the sum of $50 is a lien upon the property described in the pleadings. The question is *Page 413 
whether the verdict supports the judgment. It is recited in the judgment as an admission of the defendant that the property when paid for was to be the plaintiff's. In view of this admission we think the judgment is in substantial compliance with the law.
No error.